DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Species I(cells); Species II (pluripotent, multipotent, and progenitor cells); Species III (zwitterionic fusion); Species IV(crosslinked polycarboxybetaine); Species V (polymerizable carboxybetaine); and Species VI (crosslinks formed by association of a portion of one mixed charge copolymer with another in the reply filed on August 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Because cells were chosen, claims 19-20 which are drawn to tissue and organ material are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1G is not mentioned in the brief drawing description of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Specification
The disclosure is objected to because of the following informalities: In figure 1, 1G is not descripted in the brief drawing description.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 28 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 and claim 35 are vague and confusing.  

Claim 28 states that the microgel comprises “a crosslinked zwitterionic polymer having crosslinking range (crosslink sites relative to monomer) from about 0.005% to about 100%.” Claim 35 states, “the zwitterionic microgel comprises a crosslinked mixed charge copolymer having crosslinking range (crosslink sites relative to monomer) from about 0.01% to about 50%.” It is unclear if the portion in the parenthesis is actually part of the claim limitation or exemplary.  The range is unclear as currently drafted because it is unclear if just one monomer unit has to be crosslinked or multiple monomers are required to be crosslinked.  Applicants might be attempting to claim the percentage of sites of each monomer that are required to be crosslinked; however, this has not been clearly drafted in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-18,21,27,29-34,36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai “Restraint of the Differentiation of Mesenchymal Stem Cells by a Nonfouling Zwitterionic Hydrogel” Angew. Chem Int Ed. 2014, 53, 12729-12734




A method for protectively storing a population of cells (multipotent stem cells) in a matrix comprising a zwitterionic microgel/hydrogel to provide stored cells, wherein the stored cells retains its biological function on storage (Abstract, Figure 2) as in instant Claims 17-18, There is no requirement that a cryoprotective agent be present (Abstract, Figure 2) as in instant Claim 21,  Figure 3 shows that a zwitterionic microgel is within the claimed diameter range as in instant Claims 27 and 34, the zwitteronic microgel comprises a crosslinked polymer having  crosslinks formed by zwitterionic bonds (Page 12729) as in instant Claim 29, The zwitterionic microgels have polycarboxybetaine crosslinks which are degradable (Page 12729, rt column) as in instant Claim 30,The zwitterionic microgel has a crosslinked polycarboxybetaine (Page 12729, rt column) as in instant Claim 31, wherein the crosslinked zwitterionic polymer is prepared by a polymerization of a polymerizable carboxybetaine (Page 12729, rt column) as in instant Claim 32.wherein the zwitterionic microgel consists of a crosslinked zwitterionic polymer (Page 12729, rt column) as in instant Claim 33, a zwitterionic microgel is composed of monomers having separate positively and negatively charged groups so the zwitterionic microgel taught in Bai teaches the limitation. Because there are mixed as in instant Claims 36-37.

The reference teaches the claim limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bai “Restraint of the Differentiation of Mesenchymal Stem Cells by a Nonfouling Zwitterionic Hydrogel” Angew. Chem Int Ed. 2014, 53, 12729-12734 in view of Demange (WO 2011161174)

Bai applies as above to teach claim 17.  Bai does not mention applying filtration to isolate the cells from the microgel  However, such a step would have been obvious because using a filtration process to catch cells in microgel/hydrogel material is taught in Demange to isolate a desired cell population (Pages 2-3). Demange disrupts the microgel/hydrogel material.  According to page 3, such disruptions can be caused by automated tissue dissociation or a tissue homogenization instrument.  The harvesting method of cells in such a hydrogel matrix further involve filtering a suspension with hydrogel matrix fragments and cells using a filter.  Next the filter is washed and the filtrate is collected with the suspension of cells.    An artisan would have been motivated to have 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B, E,F, are applicable.  The claimed composition was known in the art at the time of filing as indicated by the teachings of 


Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632